Citation Nr: 1416226	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  11-10 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia.  

2.  Entitlement to service connection for a neck disorder. 

3.  Entitlement to service connection for arthritis, to include bone pain. 

4.  Entitlement to service connection for leg and knee disorders. 

5.  Entitlement to service connection for a back disorder. 

6.  Entitlement to service connection for a skin disorder, to include as secondary to an acquired psychiatric disorder. 

7.  Entitlement to service connection for residuals of a concussion. 

8.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Teri Bayer, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from January 1988 to July 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

The Veteran testified before the undersigned Veterans Law Judge in November 2012.  A transcript of the hearing is associated with the record on appeal.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of a copy of the November 2012 Board hearing transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  
 The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

With respect to all claims on appeal, the Board notes that the record includes documentation dated in October 2009 that he was denied Social Security Administration (SSA) disability benefits.  However, at the Veteran's hearing, his attorney reported that he had a pending claim with SSA.  such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA disability benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

In addition, the Board finds that a remand is warranted for the issue of entitlement to service connection for an acquired psychiatric disorder in order for the Veteran to be afforded a VA examination.  At his November 2012 Board hearing, he testified that his mental health issues began during service, to include as a result of fights with his fellow service members and/or as a result of head injuries received during such fights or as a result of September 1988 motor vehicle accident.  He reported experiencing hallucinations, difficulty sleeping, anxiety, and depression immediately after service.  According to the Veteran's service treatment records, he did suffer a head injury and lacerations as a result of motor vehicle accident in September 1988.  Thus, the Veteran should be afforded a VA examination to determine the nature and etiology of his acquired psychiatric disorder.

Additionally, as the Veteran testified to being placed on light duty as a result of injuries incurred during his in-service fights, the Board finds that his service personnel records should be obtained on remand.

With respect to the Veteran's claims for service connection for neck, arthritis, leg and knee, and back disorders, the Board observes that he was provided with a VA examination in June 2012, at which time the examiner opined that such disorders were not related to his military service.  However, at his November 2012 Board hearing, the Veteran testified to a continuity of symptomatology and indicated that he believed such disorders were related to his in-service parachute jumping due to the jarring impact the landings had on his body.  Therefore, on remand, addendum opinions that consider such new information should be obtained.

With respect to all of the remaining claims, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for such disorders and, thereafter, any identified records, to include updated VA treatment records, should be obtained for consideration in his appeal.

Finally, as the outcome of the Veteran's service connection claims may impact his claim of entitlement to TDIU, the latter claim is inextricably intertwined with the former claims, and adjudication of the TDIU claim must be deferred until the AOJ has adjudicated the Veteran's claims for service connection.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records from any appropriate source.

2.  The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his disorders on appeal.  After securing any necessary authorization from him, obtain all identified private treatment records and VA treatment records dated from January 2011 to the present from the facilities in Newington and West Haven, Connecticut.  All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

3.  Contact the SSA and obtain any administrative decisions and all medical records used in adjudicating the Veteran's award of disability benefits.  All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

4.  After obtaining all identified treatment records, the Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of his acquired psychiatric disorder.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria. 

For each currently diagnosed acquired psychiatric disorder, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service, to include as a result of his alleged fights with his fellow service members and/or as a result of head injuries received during such fights, or as a result of September 1988 motor vehicle accident.  

The examiner should also offer an opinion as to whether it is at least as likely as not that the Veteran manifested a psychosis within one year of his service discharge in July 1990, i.e., by July 1991?  If so, please describe the manifestations.  The term "psychosis" includes a brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder, not otherwise specified (NOS); schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder.

In offering the foregoing opinions, the examiner should consider the full record, to include the Veteran's lay statements regarding the onset of such disorder and the continuity of symptomatology.  In this regard, the examiner should consider the Veteran's statements that he experienced hallucinations, difficulty sleeping, anxiety, and depression immediately after service.  Any opinions expressed must be accompanied by a complete rationale.    

5.  After obtaining all identified treatment records, return the claims file to the VA examiner who conducted the Veteran's June 2012 examination pertaining to his claimed neck, arthritis, leg and knee, and back disorders.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the June 2012 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After a review of the claims file, the examiner should offer an opinion as to whether the Veteran's claimed neck, arthritis, leg and knee, and back disorders are at least as likely as not related to his military service, to include his in-service parachute jumping that resulted in a jarring impact to his body on landings.  In offering such opinion, the examiner should specifically discuss the Veteran's statements regarding a continuity of symptomatology since service made at the November 2012 Board hearing.

In offering the foregoing opinions, the examiner should consider the full record, to include the Veteran's lay statements.  Any opinions expressed must be accompanied by a complete rationale.    

6. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

